LEHMAN, J.
Plaintiff, an attorney, knowing very little about horses, purchased a horse for family use from the defendant, relying apparently upon defendant’s written warranty that the horse was sound in every respect, free from vice, and well broken, and kind; and gentle in single and double harness. Plaintiff’s testimony is apparently candid and honest, and leaves no doubt that he believes that this warranty was untrue on October 30th, at the time it was made but it seems to me that the testimony that he has adduced shows only that on November 12th the horse was unsound, and fails to show with-, any reasonable certainty that this unsoundness was a continuing condition, dating back to a time previous to the sale.
The judgment should be reversed, and a new trial granted, with-costs to appellant to abide the event. All concur.